PEI FANG GUO, Petitioner(s), v. COMMISSIONER OF INTERNAL REVENUE, RespondentPei Fang Guo v. Comm'rDocket No. 4805-16.United States Tax Court2017 U.S. Tax Ct. LEXIS 54; October 24, 2017, Decided*54 Albert G. Lauber, Judge.Albert G. LauberORDEROn October 24, 2017, respondent called the chambers of the undersigned and orally requested that the line listing respondent's counsel, immediately following the headnote of the Court's Opinion filed October 2, 2017 (149 T.C. No. 14">149 T.C. No. 14, 2017 U.S. Tax Ct. LEXIS 49">2017 U.S. Tax Ct. LEXIS 49), be amended by removing the name of Gerard Mackey. Upon due consideration, it isORDERED that the line of the opinion referred to above is amended to read, Peter N. Scharff, for respondent./s/ Albert G. LauberJudgeDated: Washington, D.C.October 24, 2017